DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A1, figures 1-2, and 4-5, claims 1, 2, and 4 in the reply filed on March 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 4 is withdrawn from consideration because it is dependent upon non-elected claim 3. Further, the method claim, claim 5, is generic to claim 1 due the use of “forming” language. Therefore, it will be examined also as a generic method claim to claim 1. 
Based upon the above the following claims will be examined: 1, 2, and 5.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 24, 2019 was considered by the examiner.

Drawings
The drawings are objected to because:
Figures 15-20 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. ¶¶ 0009, 11-12, 16, and 18-20 where the figures are called conventional. I.e. only show what is already know in the art.  See MPEP § 608.02(g).
In figure 17, elements A,B, S, w102, and w101 are not discussed with the rest of figure 17 in ¶¶ 0012-15.
In figures 18-19, elements 122a, 135, 135a 136, 137, and 101a are not discussed with the rest of figure 18 in ¶¶ 0016-17.
In figure 20, element w101 is not discussed with the rest of figure 20 in ¶¶ 0019-20.
In figure 1, elements 3a, 16, 21, and 33 are not discussed with the rest of figure 1 in ¶¶ 0051-55.
Examiner request Applicant’s help in determining all the minor errors in the element numbers in the drawings and specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities:
In ¶ 0047, it appears that Applicant is using elements from figures 15-20, however Applicant has not directed the reader to which figure these elements are found in.
Like in ¶ 0072 Applicant needs to more clearly indicate which figure they are referencing.
Appropriate correction is required.

	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 1, 
Claim 1 lacks written description because of the two limitations below.
an impurity concentration of the first semiconductor layer (2) being lower than an impurity concentration of the semiconductor substrate (1) (2 is n, and 1 is n+), and
a trench (9/10) that penetrates the first semiconductor region (9/10 does not penetrate 2) and the second semiconductor layer (3/8/7), and reaches the first semiconductor layer (2).
The reason this lacks written description is because Applicant has defined the first semiconductor in terms of impurity concentration of the first type of impurity. Where according to the specification the first semiconductor layer is a combination of different impurities and 
Therefore, the claim lacks written description support. For purposes of examination only, Examiner will interpret the limitation “a trench that penetrates the first semiconductor region  and the second semiconductor layer, and reaches the first semiconductor layer” as being “a trench that penetrates the first semiconductor region  and the second semiconductor layer, and reaches towards the first semiconductor layer”.
Regarding claim 1,
The same issue above applies to the first semiconductor region. It appears Applicant is attempting to claim the device how they make it in the, but this will not work for the device. The reason is that Applicant dopes portions of the each of the main layers, first semiconductor layer, first semiconductor region, etc, with different dopants at different concentrations. Therefore, when Applicant claims a layer has a first dopant, but then dopes with a second dopant, and then relates elements back to the surface of the layer, the surface of the layer is no longer the first dopant, but the second dopant. This results in the claims lacking written description because the element relationship no longer make sense because of all the intervening doped elements/layers. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 
Based upon the discussion of claim 1 in 35 USC S 112(a) above, claim 1 is indefinite because it is unclear what the different layers are. Examiner recommends that, for example, if Applicant want to claim a first semiconductor layer with an impurity concentration of the first semiconductor layer being lower than an impurity concentration of the semiconductor substrate, that Applicant then claim the other doped regions as separate elements, and relate the elements on top to the separate elements. However, the way Applicant is attempting to claim the different elements leads to the claims being indefinite because they cannot fit together. This is because Applicant is attempting to have the layers do two things: 1) be doped one way in relation to a layer below it, and 2) be doped a different way in relation to how Applicant doped it. This results in a layer being claimed as an n-type, but then being referenced by the p-type doping in it in relation to other elements. This renders the claim indefinite. 
Examiner recommends that Applicant claim the elements and their structural relationship. For example the first semiconductor layer of a first conductivity type with a doping less than the 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art figures 15, and 17 (“APA”), in view of .
Note: As stated in the drawing section above, in the specification Applicant states that figures 15, and 17 are “conventional”. ¶¶ 0009, and 12. According to Merriam-Webster, the definition of conventional is lacking originality or individuality; ordinary, commonplace.1 Therefore, what is shown in figure 17 prior art as it only shows what is known in the art to be ordinary and commonplace, and lacking inventiveness.
Regarding claims 1 and 5, APA teaches:
an active region (area inside 140) through which a main current passes during an ON state (this is a function of the device of APA), 
the active region (area inside 140) being configured by a MOS structure (detailed below), 
the MOS structure including (detailed below): 
a semiconductor substrate (101) of a first conductivity type (101 is n-type), having a front surface and a rear surface opposite to the front surface (101 has two surfaces); 
a first semiconductor layer (102) of the first conductivity type (102 is n-type), provided on the front surface of the semiconductor substrate (102 is on a front side of 101), 

an impurity concentration of the first semiconductor layer (102) being lower than an impurity concentration of the semiconductor substrate (101) (102 is n, and 101 is n+); 
a second semiconductor layer (103, 104, 105, and/or 108) of a second conductivity type (each of these is p-type), provided at a surface on the second side of the first semiconductor layer (102) (where (103, 104, 105, and/or 108) is each provided on a second side surface of 102), 
the second semiconductor layer (103, 104, 105, and/or 108) having a first side facing the semiconductor substrate and a second side opposite to the first side (each of these layers has a first and second side); 
a first semiconductor region (107) of the first conductivity type (107 is n-type), selectively provided in a surface layer on the second side of the second semiconductor layer (107 is on a surface layer of 103, 104, 105, and/or 108); 
a trench (109/110) that penetrates the first semiconductor region (107) and the second semiconductor layer (103, 104, 105, and/or 108), and reaches towards the first semiconductor layer (102); 
a gate electrode (110) provided in the trench (109/110), via a gate insulating film (109); 
an interlayer insulating film (111; Examiner understands the interlayer insulating film as being equivalent to a gate cap) provided on the gate electrode (110), 
the interlayer insulating film (111) having an overhanging portion overhanging a part of the second semiconductor layer beyond the trench (111 overhangs 103 and/or 105); 


a first electrode pad (115) provided on a surface of the first electrode (113) and being electrically connected to the first electrode (113); and 
a second electrode (114) provided on the rear surface of the semiconductor substrate (101); and 
a gate electrode pad region (Gate Electrode Pad Region, “A”)  including: 
the semiconductor substrate (101); 
the first semiconductor layer (102); 
the second semiconductor layer (108; See 35 USC § 112(a) and (b), where it unclear whether 103, 104, or 108 are the second semiconductor layer); 
the first electrode pad (115) selectively provided on a surface of the second semiconductor layer (108); 
the interlayer insulating film (111) selectively provided on a surface of the second semiconductor layer (108); and 
a gate electrode pad  (122) electrically connected to the gate electrode (110) (in figure 17 there is a line which represents a wire connecting 122 to 110 on the left hand side of A), 
the gate electrode pad (122) being selectively provided at a surface on the second side of the second semiconductor layer (108), via the interlayer insulating film (111), 
wherein in the gate electrode pad region (A). 

Regarding the limitations,

the contact area end being an end located furthest in the contact area from the gate electrode pad, 
the second semiconductor layer end being an end located furthest in the second semiconductor layer from the gate electrode pad.
 As best Examiner understands the limitation above, 
	Applicant is attempting to claim the difference of the width of the source electrode pad, B, as compared to the width of the overhang of interlayer insulating film to n+ source region. This understanding is shown in Examiner’s annotated Applicant figure 2 below.

    PNG
    media_image1.png
    654
    815
    media_image1.png
    Greyscale
 	According to Applicant’s disclosure B=w1 and C=w2. With respect to the APA, Applicant states that the prior art also teaches these widths, where B=w101, and C=w102. Applicnant states that in APA B=C, and in figure 2 B/C >2 (w1/w2 >2). 
	Therefore, in order for the prior art to meet the above limitation there must be a reason to change either B or C.
	One reason one would change B is to give oneself some process wiggle room. One of ordinary skill in the art would know that they would want to make sure that B is far enough away from the edge of 108 so 115 would not connect to the n portion of 102 between the p++ 107 regions. In order to do this one of ordinary skill in the art would take into account standard 
One reason one would change C is if they use routine skill in the art to change the shape of the gate cap, 111 above 110. Which is to say they can change the amount of overlap that gate cap has on the n+ source region 107. Hayahsi teaches at least in figures 1, 19, 22A, 28B, and 42 that the shape of the gate cap is not limited to the shape shown in APA. In figure 1 (see below)

    PNG
    media_image2.png
    450
    557
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    475
    603
    media_image3.png
    Greyscale
shape, which results in the gate cap overhanging the source region. In figure 22A (see below) 

    PNG
    media_image4.png
    463
    570
    media_image4.png
    Greyscale

Hayahsi teaches that the gate cap can have an oval shape, which leads to the gate cap overhanging the source region. In figure 28B (see below) Hayahsi teaches that the gate cap can have an oval with a rectangular shape. In figure 42 (see below) Hayashi teaches that the gate cap can be used in conjunction with the gate insulating layer. All these figures of Hayashi show that one of ordinary skill in the art using routine skill in the art can change the shape of the gate cap, APA element 111 above 110. Therefore, it would be a matter of choice for one of ordinary skill in the art, absent persuasive evidence that the particular shape is significant, to change the shape of the gate cap of APA. MPEP 2144.04(IV)(B).


    PNG
    media_image5.png
    460
    511
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    401
    659
    media_image6.png
    Greyscale

Regarding claim 2, 
Claim 2 is a matter of optimizing the distance B and C of APA based upon Examiner’s analysis of claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/conventional, definition 2a and 2c(1).